Citation Nr: 1035463	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-12 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to higher ratings for disability resulting from 
diabetes mellitus, on appeal from the initial determination.  

2.  Entitlement to a higher initial rating for disability 
resulting from erectile dysfunction associated with diabetes 
mellitus.  

3.  Entitlement to higher initial ratings for disability 
resulting from peripheral neuropathy of the bilateral upper 
extremities associated with diabetes mellitus.

4.  Entitlement to higher initial ratings for disability 
resulting from peripheral neuropathy of the bilateral lower 
extremities associated with diabetes mellitus.

5.  Entitlement to a higher initial rating for disability 
resulting from diabetic retinopathy associated with diabetes 
mellitus.

6.  Entitlement to higher initial ratings for disability 
resulting from bilateral lower extremity vascular disease 
associated with diabetes mellitus.

7.  Entitlement to higher disability ratings for PTSD, on appeal 
from the initial determination.  

8.  Entitlement to a disability rating higher than 30 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Catherine K. Kokotovich, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's Spouse, and C.S.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2008, the Veteran testified at personal hearing 
before a Decision Review Officer (DRO).  In June 2009, the 
Veteran, his spouse, and "C.S." testified before the 
undersigned Acting Veterans Law Judge.  Transcripts of both 
hearings are of record.  

In August 2009 the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for additional development, 
specifically for the provision of VA examinations addressing the 
severity of the disabilities on appeal, a notice letter 
addressing the pes planus claim, and any recent VA treatment 
records from the Detroit VA Medical Center.  The RO substantially 
complied with the directives of the Board remand.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).  The matter has been returned 
to the Board for appellate consideration.  

Since erectile dysfunction, peripheral neuropathy of the 
bilateral upper and lower extremities, diabetic retinopathy, and 
peripheral vascular disease of the bilateral lower extremities 
are complications of the Veteran's diabetes mellitus, these 
issues are considered part and parcel of the issue on appeal.  In 
turn, the Board believes that these issues should also be viewed 
as being in appellate status and are addressed in the decision 
below. 

The Veteran was previously represented by the Vietnam Veterans of 
America.  In September 2009, prior to the recertification of the 
appeal to the Board, the Veteran submitted a VA Form 21-22a 
appointing Catherine K. Kokotovich as his representative.  The 
attorney submitted a statement in September 2009 that she was 
taking on the case on a pro-bono basis.


FINDINGS OF FACT

1.  Prior to October 9, 2009 the Veteran's diabetes mellitus 
required oral hypoglycemic medication, but did not require a 
restricted diet or regulation of activities.  

2.  Since October 9, 2009 the Veteran's diabetes mellitus 
required oral hypoglycemic medication, restricted diet, and 
regulation of activities; but has not resulted in episodes of 
ketoacidosis or hypoglycemic reactions requiring yearly 
hospitalizations, twice per month or more frequent visits to a 
diabetic care provider, or in complications that would not be 
compensable if rated separately.  

3.  The Veteran has no deformity of the penis.  

4.  Prior to March 26, 2004 the Veteran did not have peripheral 
neuropathy of any extremity.  

5.  From March 26, 2004 to January 30, 2007 the Veteran's 
diabetes mellitus resulted in no more than mild incomplete 
paralysis of the right median nerve.  

6.  From March 26, 2004 to January 30, 2007 the Veteran's 
diabetes mellitus resulted in no more than mild incomplete 
paralysis of the left median nerve.  

7.  From March 26, 2004 to January 30, 2007 the Veteran's 
diabetes mellitus resulted in no more than mild incomplete 
paralysis of the right sciatic nerve.  

8.  From March 26, 2004 to January 30, 2007 the Veteran's 
diabetes mellitus resulted in  no more than mild incomplete 
paralysis of the left sciatic nerve.  

9.  The Veteran's diabetes mellitus has never resulted in more 
than mild incomplete paralysis of the right median nerve or more 
than moderate incomplete paralysis of the left median nerve.  

10.  The Veteran's diabetes mellitus has never resulted in more 
than mild neuritis or mild incomplete paralysis of either sciatic 
nerve.  

11.  From September 27, 2006 to January 30, 2007 the Veteran's 
diabetes mellitus resulted in dot/blot hemorrhage present in both 
eyes due to retinopathy.  

12.  The Veteran's diabetes mellitus has never resulted in 
retinopathy with loss of visual acuity or in any incapacitating 
episodes due to retinopathy.  

13.  From December 23, 2003 to July 14, 2008 the Veteran's 
diabetes mellitus resulted in left lower extremity vascular 
disease with an ankle/brachial index of 0.83.  

14.  The Veteran's right and left lower extremity vascular 
disease has never resulted in an ankle/brachial index of 0.7 or 
less, trophic changes, or claudication on walking distances of 25 
feet or greater on a level grade of 2 miles per hour.  

15.  Prior to September 9, 2005, the Veteran's PTSD is manifested 
by flat affect, subjective complaints of sleep impairment, and a 
GAF score of 70; but did not result in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened effect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, difficulty 
understanding complex commands, memory, insight or judgment 
impairment, disturbances of motivation or mood, or difficulty 
establishing and maintaining effective work and social 
relationships.  

16.  From September 9, 2005 to October 20, 2009 the Veteran's 
PTSD resulted in occupational and social impairment with reduced 
reliability and productivity due to motivation and mood 
impairment, anxiety, constricted affect, limited insight, 
subjective complaints of memory difficulties and difficulty 
sleeping, and a GAF score range of 51 to 70; but did not result 
in occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation; obsessional 
rituals, speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control, spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, or the inability to establish and maintain 
effective relationships.  

17.  Effective October 20, 2009, the Veteran's PTSD is manifested 
by severe symptoms including depressed mood, social isolation, 
poor energy and motivation level, some obsessive / ritualistic 
behavior, panic attacks in his sleep 2 or 3 times a week, 
subjective complaints of inability to maintain personal hygiene, 
mildly impaired remote memory, markedly diminished interest or 
participation in significant activities, difficulty with sleep 
and concentration, and a GAF score of 45.  

18.  The Veteran's pes planus has never resulted in marked 
pronation, extreme tenderness of the plantar surfaces of his 
feet, marked inward displacement, or severe spasm of the tendo-
achilles on manipulation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for diabetes mellitus 
higher than 20 percent prior to October 9, 2009 or higher than 40 
percent since October 9, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119 
Diagnostic Code 7913 (2009).  

2.  The criteria for a compensable disability rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115b Diagnostic 
Code 7522 (2009).  

3.  The criteria for a 10 percent disability rating, but no 
higher, have been met for the period from March 26, 2004 to 
January 30, 2007 for peripheral neuropathy of left upper 
extremity but the criteria for a disability rating higher than 20 
percent have not been met for any period for peripheral 
neuropathy of the left upper extremity.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a 
Diagnostic Codes 8515 (2009).  

4.  The criteria for a 10 percent disability rating have been met 
for the period from March 26, 2004 to January 30 2007 for 
peripheral neuropathy of right upper extremity but the criteria 
for a disability rating higher than 10 percent have not been met 
for any period for peripheral neuropathy of the right upper 
extremity.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.3, 
4.7, 4.10, 4.21, 4.124a Diagnostic Code 8515 (2009).  

5.  The criteria for a 10 percent disability rating have been met 
for the period from March 26, 2004 to January 30, 2007 for 
peripheral neuropathy of left lower extremity but the criteria 
for a disability rating higher than 10 percent have not been met 
for any period for peripheral neuropathy of the left lower 
extremity.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.3, 
4.7, 4.10, 4.21, 4.123, 4.124a Diagnostic Codes 8520, 8620 
(2009).  

6.  The criteria for a 10 percent disability rating have been met 
for the period from March 26, 2004 to January 30, 2007 for 
peripheral neuropathy of the right lower extremity but the 
criteria for a disability rating higher than 10 percent have not 
been met for any period for peripheral neuropathy of the right 
lower extremity.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.123, 4.124a Diagnostic Codes 8520, 8620 
(2009).  

7.  The criteria for a disability rating of 10 percent have been 
met for the period from September 27, 2006 to January 30, 2007 
for diabetic retinopathy but the criteria for a disability rating 
higher than 10 percent have not been met for any period for 
diabetic retinopathy.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.84a Diagnostic Code 6007 (2007), 
4.79 Diagnostic Codes 6006, 6007 (2009).  

8.  The criteria for a disability rating of 20 percent have been 
met for the period from December 23, 2003 to July 14, 2008 for 
left lower extremity vascular disease but the criteria for a 
rating higher than 20 percent disabling have not been met for any 
period for left lower extremity vascular disease.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.84a 
Diagnostic Code 7114 (2009).  

9.  The criteria for a disability rating higher than 20 percent 
have not been met for any period for right lower extremity 
vascular disease.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.84a Diagnostic Code 7114 (2009).  

10.  The criteria for a disability rating higher than 30 percent 
for PTSD were not met prior to September 9, 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).  

11.  The criteria for a 50 percent disability rating, but no 
higher, for PTSD were met for the period from September 9, 2005 
to October 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2009).  

12.  The criteria for a disability rating higher than 70 percent 
for PTSD have not been met for any period of time.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).  

13.  The criteria for a disability rating higher than 30 percent 
for pes planus have not been met for any period.  38 C.F.R. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.40, 4.71a Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A claimant is entitled to VA compensation for disability 
resulting from disease contracted in line of duty.  38 U.S.C.A. 
§ 1110.  It follows that whatever disability results from the 
disease is subject to compensation.  Although the same 
manifestations are not assigned separate ratings based on 
different diagnoses, different manifestations may warrant 
separate ratings so long as the manifestations are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).


A.  Diabetes mellitus  

Service connection for diabetes mellitus was established in the 
November 2002 rating decision and a 20 percent disability rating 
was assigned, effective July 9, 2001, the date that diabetes 
mellitus was added to the list of diseases for which service 
connection is presumed based on in-service exposure to 
herbicides.  In a November 2009 rating decision the RO increased 
the rating to 40 percent disabling, effective October 9, 2009, 
the date of a VA examination.  

Manifestations of the Veteran's diabetes mellitus have been rated 
separately as follows:  Peripheral neuropathy (or neuritis) of 
all four extremities with the right upper extremity rated 20 
percent disabled and the other three rated 10 percent disabled 
effective January 30, 2007; diabetic retinopathy rated 10 percent 
disabled effective January 30, 2007; erectile dysfunction 
evaluated as noncompensable but with assignment of special 
monthly compensation for loss of use of a creative organ 
effective August 14, 2007; and peripheral arterial disease of 
each lower extremity, assigned separate ratings of 20 percent 
disabling effective July 14, 2008.  

The Veteran has appealed the rating assigned in the decision in 
which service connection was granted for diabetes mellitus.  The 
Board considers this an appeal of the ratings assigned for all 
disability flowing from his diabetes mellitus and will therefore 
address all ratings that have been assigned for manifestations of 
his diabetes mellitus.  


A.1. Diabetes mellitus - rating criteria

Diabetes mellitus is rated 100 percent disabling if requiring 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately rated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

Diabetes mellitus is rated 60 percent disabling if requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  Id.

Diabetes mellitus is rated 40 percent disabling if requiring 
insulin, restricted diet, and regulation of activities is rated 
40 percent disabling.  Id.

Diabetes mellitus is rated 20 percent disabling if requiring 
insulin and restricted diet; or, an oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under Diagnostic Code 7913).  Id.  Noncompensable complications 
are considered part of the diabetic process under Diagnostic Code 
7913.  

Peripheral neuropathy of the Veteran's upper extremities has been 
evaluated by the RO under the criteria found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 for incomplete paralysis of the 
median nerve.  Peripheral neuritis of the Veteran's lower 
extremities has been evaluated by the RO under the criteria found 
at 38 C.F.R. § 4.124a, Diagnostic Code 8620 for neuritis of the 
sciatic nerve.  Review of the claims file reveals no other 
appropriate criteria other than Diagnostic Code 8520 for 
incomplete paralysis of the sciatic nerve.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  See Note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement 
is wholly sensory, the rating should be for mild, or at most, the 
moderate degree.  Id.

Peripheral neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain - at times 
excruciating, is rated on the same scale provided for the injury 
of the nerve involved, with a maximum rating equal to severe 
incomplete paralysis.  38 C.F.R. § 4.123  

Complete paralysis of the sciatic nerve, where the foot dangles 
or drops, there is no active movement possible of muscles below 
the knee, flexion of the knee weakened or lost, is rated 80 
percent disabling.  38 C.F.R. § 4.124a Diagnostic Code 8520.  
Severe paralysis of the sciatic nerve, with marked muscular 
atrophy, is rated as 60 percent disabling.  Id.  Moderately 
severe, moderate, and mild incomplete paralysis of the sciatic 
nerve are rated as 40, 20, and 10 percent disabling, 
respectively.  Id.  

The magnitude of some ratings vary depending on which side of the 
body is affected.  "Major" and "minor" sides refer to 
"handedness"; the right limb of a person who is right-handed is 
the major side and his or her left limb is the minor side.  38 
C.F.R. § 4.69 (2009).  A March 1986 VA examination report 
documents that the Veteran's major side is his right side.  

Complete paralysis of the median nerve, with the hand inclined to 
the ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand ; pronation 
incomplete and defective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction off the thumb, at right 
ankles to palm; flexion of wrist weakened; pain with trophic 
disturbances, is rated 70 percent disabling for the major side 
and 60 percent disabling for the minor side.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Severe incomplete paralysis of the median 
nerve is rated 50 percent disabling for the major side and 40 
percent disabling for the minor side.  Id.  Moderate incomplete 
paralysis of the median nerve is rated 30 percent disabling for 
the major side and 20 percent disabling for the minor side.  Id.  
Mild incomplete paralysis of the median nerve is rated 10 percent 
disabling for either side.  Id.  

The RO has assigned ratings for the Veteran's peripheral arterial 
disease of the lower extremities by analogy to the rating 
criteria found at 38 C.F.R. § 4.104 Diagnostic Code 7114 for 
arteriosclerosis obliterans.  A review of the claims file reveals 
no other appropriate criteria.  

Ischemic limb pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less is rated 100 percent 
disabling.  38 C.F.R. § 4.104 Diagnostic Code 7114.  Claudication 
on walking less than 25 yards, on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less is rated 60 percent 
disabling.  Id.  Claudication on walking between 25 and 100 yards 
on a level grade at 2 miles per hour, and; trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial index 
of 0.7 or less is rated 40 percent disabling.  Id.  Claudication 
on walking more than 100 yards, and; diminished peripheral pulses 
or ankle/brachial index of 0.9 or less is rated 20 percent 
disabling.  Id. 

A note under Diagnostic Code 7114 explains that the 
ankle/brachial index is the ratio of the systolic blood pressure 
at the ankle (determined by Doppler study) divided by the 
simultaneous brachial artery systolic blood pressure, and notes 
that the normal index is 1.0 or greater.  Id.  

The RO evaluated the Veteran's erectile dysfunction under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 which provides for one 
disability rating, 20 percent, for penis deformity with loss of 
erectile power.  This disability is also reviewable as to 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350 which implements 38 U.S.C.A. § 1114.  Under 38 U.S.C.A. 
§ 1114(k) special monthly compensation is to be paid where the 
veteran suffers loss of use of a creative organ.  

The RO has assigned a rating for the Veteran's diabetic 
retinopathy by analogy under 38 C.F.R. § 4.84a Diagnostic Code 
6007 for intra-ocular hemorrhage.  Since the RO made that 
assignment, the criteria for evaluating vision and eye 
disabilities was revised and renumbered with the criteria now 
addressed at 38 C.F.R. § 4.79.  The revision was effective 
December 10, 2008.  

Prior to that revision, disabilities having to do with the retina 
were assigned ratings between 10 and 100 percent for impairment 
of visual acuity or visual field loss, pain, reset-requirements, 
or episodic incapacity.  38 C.F.R. § 4.84a (2007).  The minimum 
disability rating during active pathology is 10 percent.  Id.  

Since the revision retinopathy under Diagnostic Code 6006 as well 
as interocular hemorrhage under Diagnostic Code 6007 are rated 
under a General Formula.  38 C.F.R. § 4.79.  Under that General 
Formula, ratings are assigned based either on visual impairment 
or on the annual duration of incapacitating episodes.  Id.  An 
incapacitating episode is defined as a period of acute symptoms 
severe enough to required prescribed bed rest and treatment by a 
healthcare provider.  Id.  

There is no evidence in the record of impairment of field vision 
attributed to the Veteran's diabetic retinopathy or of impairment 
of field vision that would result in even a compensable rating so 
there is no reason to list the rating criteria for impairment of 
field vision.  Ratings based on central visual acuity are 
assigned based on corrected distance vision and compensable 
ratings are available only where vision in one eye is less 20/50 
or worse.  38 C.F.R. § 4.84a (2007); 4.79 (2009).  In both the 
pre-revision and revised criteria there were exceptions for 
differences between the vision of the two eyes of three or four 
diopters as to require corrective lenses.  

A.2  Diabetes mellitus - facts and analysis

Records of treatment prior to 2002 show that the Veteran had been 
diagnosed with diabetes mellitus but was not insulin dependent 
and there was no indication that he was on a restricted diet or 
that any restriction of activities was prescribed for his 
diabetes.  These records also do not show that he had retinopathy 
or erectile dysfunction.  Indeed, notes from January 2002 
expressly noted that he did not have diabetic retinopathy.  The 
Veteran did report numbness of the ulnar side of his left hand in 
December 1999 but there is no attribution of this symptom to his 
diabetes and therefore this note does not provide sufficient 
evidence for assigning an evaluation for peripheral neuropathy of 
the left lower extremity.  There is no evidence that he had 
peripheral neuropathy of any other extremity.  

As to peripheral vascular disease, an August 1994 VA treatment 
note indicated that the Veteran had a history of diabetes and 
presented for bilateral lower extremity pain.  He was assessed 
with possible peripheral vascular disease with an ambiguous 
reference to claudication.  There is no further relevant evidence 
from this time frame and the Board finds this one reference to 
possible peripheral vascular disease insufficient to support 
assignment of an earlier date for compensation for peripheral 
vascular disease due to his diabetes.  

In September 2002 the Veteran underwent a VA examination with 
regard to his diabetes.  Report of that examination indicates 
that he had been on a diabetic diet since his diabetes was 
diagnosed eight years earlier and had been taking oral anti-
diabetic medications.  At the time of the examination he was 
prescribed Glyburide.  He reported hypoglycemic episodes with a 
frequency of two to three times per month and that five or six 
years earlier he been admitted to the hospital on two occasions 
for hyperglycemia management.  There was no history of 
ketoacidosis and no recent hospitalization for his diabetes.  He 
was followed by his physician once every three or four months for 
the diabetes.  This report is therefore evidence against 
assigning a rating higher than 20 percent disabling under 
Diagnostic Code 7913.  

The Veteran reported that he had no history of diabetic 
retinopathy.  He also reported that he had been having erectile 
dysfunction for the past year, and that this consisted of partial 
erections but that he could perform sexual intercourse and 
experience ejaculation.  This is evidence against a finding of 
loss of use of a creative organ and does not provide for any 
change in the assignment of special monthly compensation.  
Although he was apparently having erectile dysfunction at this 
time as there is no evidence of record that he has ever had 
penile deformity so a rating under Diagnostic Code 7522 is not 
warranted for any period on appeal.  

There was no history of blood clots, chronic ulcers, gangrene, 
intermittent claudication, leg pain, or frequent cellulitis.  He 
had not had any recent injuries to his feet, or infections or 
bleeding.  The Veteran reported difficulty walking but this was 
not attributed to his diabetes mellitus but rather to other foot 
disabilities unrelated to his diabetes.  

Physical examination was unremarkable.  As to his extremities, 
there was no cyanosis, clubbing, or edema of the feet.  
Peripheral pulses were fairly well felt on both sides and equal.  
Both feet were warm and Homan's sign was negative, bilaterally.  
There was no cellulitis, chronic ulcers, gangrene, or evidence of 
infection.  Sensation was intact bilaterally.  Deep tendon 
reflexes were normal.  

The examiner stated that the Veteran had fair glycemic control 
and partial erectile dysfunction, which was likely related to his 
diabetes mellitus.  

Thus as of the date of this examination there was no evidence of 
record showing that the Veteran's diabetes required restriction 
of activities.  Although he required oral hypoglycemic 
medication, this evidence shows that his diabetes did not 
approximate the criteria for a rating higher than 20 percent 
disbling.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) 
(a rating higher than 40 percent for diabetes mellitus requires 
that the Veteran's diabetes mellitus requires regulation of 
activities notwithstanding 38 C.F.R. § 4.21); see also Tatum v. 
Shinseki, 23 Vet. App. 152 (2009) (distinguishing successive 
rating criteria such as those for diabetes from non-successive 
rating criteria as to application of 38 C.F.R. § 4.7 and § 4.21).  

Moreover the examination report is evidence against assigning a 
rating at that time for any other manifestation of his diabetes 
mellitus.  

On December 23, 2003 the Veteran underwent Doppler testing of his 
lower extremities.  This was pursuant to a request based on the 
Veteran's complaints of claudication.  Brachial/ankle indexes 
were no lower than 1.02 on the right and 0.83 on the left.  This 
evidence tends to support assignment of a 20 percent rating for 
the Veteran's left lower extremity peripheral vascular disease, 
later attributed to his diabetes.  This evidence does not support 
any change in the evaluation for his right lower extremity 
vascular disability.  

Doppler laboratory notes from May 2004 indicated that the Veteran 
had some deficiency in his right internal carotid artery.  A note 
indicates that the left carotid system was patent and within 
normal limits.  The May 2004 notes are too general to support any 
change in the ratings for his peripheral vascular disease.  

In March 2004 the Veteran underwent a VA eye examination.  
Following a comprehensive examination the examiner stated that 
the Veteran did not have diabetic retinopathy of either eye.  She 
also stated that he had hypertensive retinopathy worse in the 
left as opposed to the right eye and he had early cataracts, 
unrelated to his diabetes.  She explicitly found that the Veteran 
did not have diabetes related eye problems.  This then is 
evidence against assigning an evaluation for diabetic retinopathy 
at this time.  

On March 26, 2004 the Veteran also underwent a VA examination 
with regard to peripheral neuropathy.  He reported that he had 
noticed tingling and numbness in his hands and feet for the past 
several years, but more so in the past two or three years and 
that this had become progressively worse.  No nerve conduction 
study was obtained.  The examiner reported negative monofilament 
testing for the upper and lower extremities.  VA podiatry clinic 
notes from November 2004, signed by a VA staff physician, 
document a diagnosis of diabetes mellitus with peripheral 
neuropathy.  This is evidence that the Veteran's peripheral 
neuropathy of the lower extremities was present and attributable 
to his diabetes as of November 2004.  

Although the March 2004 examination did not yield objective 
findings of peripheral neuropathy the Veteran's report of 
neurological symptoms of his hands and feet is not ignored by the 
Board.  Rather, the Board finds this sufficient, given that his 
peripheral neuropathy was later attributed to the service 
connected diabetes, to find it factually ascertainable as of 
March 26, 2004, that the Veteran had peripheral neuropathy of all 
four extremities.  

A November 2004 podiatry clinic note shows the Veteran had a 
hyperkeratotic lesion on the right foot; but palpation to 
dorsalis pedis and posterior tibial pulses were intact.  The 
diagnosis was diabetes mellitus with peripheral neuropathy.

His symptoms at this time were sensory only.  Even these 
symptoms, by the Veteran's description, cannot be considered to 
show more than mild incomplete paralysis.  Hence, although the 
Board finds that the ratings are to be assigned effective from 
March 26, 2004 to January 30, 2007, the preponderance of the 
evidence is against assigning ratings higher than 10 percent 
disabling for each of the right and left median and sciatic 
nerves, under Diagnostic Codes 8515 and 8520, respectively.  

As of September 27, 2006, VA optometry treatment notes document 
an assessment by a VA physician of diabetes with background 
retinopathy of both eyes and hypertension retinopathy of both 
eyes.  Dot/ blot hemorrhage was present in both eyes at that 
time.  In December 2006 a second opinion was obtained from a VA 
ophthalmology staff physician.  This physician provided an 
assessment of hypertensive retinopathy and very mild background 
diabetic retinopathy.  This evidence shows that the Veteran met 
the criteria for a 10 percent rating for his diabetic retinopathy 
as of September 27, 2006.  There is no evidence at this time that 
a rating higher than 10 percent was warranted.  

In April 2007 the Veteran underwent VA eye examination.  Right 
eye distance vision was 20/25 uncorrected and corrected.  Left 
eye distance vision was 20/30 uncorrected and corrected.  His mid 
peripheral fundus showed occasional dot-and-blot hemorrhages and 
scattered microaneurysms for both eyes but with no evidence of 
neovasularization.  The examiner provided an assessment that the 
Veteran had mild diabetic retinopathy in both eyes.  This 
evidence does not provide for a rating higher than 10 percent for 
his diabetic retinopathy under any applicable criteria.  

In May 2007 the Veteran underwent another VA examination with 
regard to peripheral neuropathy of his lower extremities.  He 
reported pins and needles sensation and paresthesias like 
tingling and numbness of both feet.  Physical examination 
revealed slightly diminished sensation of both feet as well as 
diminished monofilament touch sensation.  Both feet were warm on 
palpation and peripheral pulses were normal.  The examiner stated 
that the Veteran had undergone arterial Doppler study of both 
lower extremities which revealed no evidence of significant 
peripheral vascular disease.  He provided a diagnosis of mild 
peripheral neuritis of both feet related to diabetes mellitus.  
He also diagnosed arterial disease of the right internal carotid 
artery shown May 18, 2004 which is related to his diabetes.  

As to this report of right internal carotid artery disease due to 
diabetes, the Board finds that any disability, i.e. loss of 
earning capacity, caused by this disease is already compensated 
for by the ratings assigned for his peripheral vascular disease 
of the lower extremity.  There is no evidence of any other 
disability, as defined by VA regulation, caused by his right 
internal carotid artery disease.  

This evidence confirms that the Veteran suffers no more than mild 
incomplete paralysis or neuritis of either lower extremity and is 
therefore evidence against assigning ratings higher than those 
assigned by the RO.  

In October 2007 the Veteran again underwent VA examination with 
regard to his reports of peripheral neuropathy symptoms.  He 
reported that he has suffered increasing inability to hold onto 
items with his left hand over the past two to three years as well 
as decreasing strength in his right hand.  The examiner found 
decreased sensation in both hands.  He diagnosed moderate left 
upper extremity peripheral neuropathy and mild right upper 
extremity peripheral neuropathy.  These diagnoses are consistent 
with the ratings assigned by the RO and provide evidence that the 
Veteran's peripheral neuropathy of the upper extremities do not 
approximate the criteria for higher ratings.  

VA treatment notes from July 14, 2008 include right side 
ankle/brachial index of 0.81 and left side ankle/brachial index 
of 0.9.  This is consistent with the rating assigned by the RO 
for the Veteran's peripheral vascular disease of the left lower 
extremity as well as the date assigned by the RO for this rating.  

VA treatment notes from August 2008 document that the Veteran is 
prescribed insulin for injection of 15 units in the morning and 
10 units in the evening.  

Of record is a report of admission to the Detroit Receiving 
Hospital from August 30 to September 1, 2008.  The Veteran 
complained of facial swelling and redness and was found to have 
facial cellulitis.  Final diagnosis was acute facial cellulitis, 
acute facial impetigo, acute hyperglycemia, and history of 
diabetes.  This admission was for cellulitis not for ketoacidosis 
or hypoglycemic reactions.  This evidence therefore does not 
support a higher disability rating for his diabetes mellitus.  

A May 2009 VA eye examination report notes no incapacitating 
periods due to eye disease and uncorrected distance vision of 
20/25 in both eyes.  There also is no indication that differences 
between the vision of the two eyes of three or four diopters 
required corrective lenses.  

In October 2009 the Veteran again underwent VA examination with 
regard to his diabetes.  The examiner indicated review of the 
claims file.  The Veteran reported that he gets hypoglycemic 
episodes two to three times per week but denied any recent 
diabetic coma, ketoacidosis or frequent hospitalization for 
management of uncontrolled diabetes.  His hospital admissions 
were described as for other conditions.  He reported that he 
follows up with his physician on average once per month.  He 
reported that he had no restriction of daily routine simple 
activities and was able to perform his daily routine simple 
activities by himself.  The examiner stated that the Veteran was 
not able to participate in strenuous or recreational activities 
on account of his diabetes.  

The Veteran reported that he has suffered complete erectile 
dysfunction for the prior two years.  The examiner stated that 
this was at least as likely as not related to his diabetes.  

He also reported intermittent claudication leg pains over the 
last several months, and that he could not walk more than half to 
one block at a stretch without leg pains.  The examiner stated 
that Doppler study in March 2009 revealed moderate disease in the 
right lower extremity and mild disease in the left lower 
extremity.  The Veteran reported tingling and numbness of both 
feet for the past few years.  Physical examination found his feet 
to be slightly cold on palpation but there was no cellulitis, 
chronic ulcers, gangrene, chronic skin changes related to 
diabetes, or amputation.  Homan's sign was negative.  Sensations 
were diminished in his hands and feet,  

These notes do not indicate any change in his peripheral 
neuropathy.  The Veteran continues to experience only mild 
sensory changes of his extremities and hence ratings higher than 
those assigned by the RO are not warranted.  As to his peripheral 
vascular disease, although the examiner stated that the March 
2009 Doppler study showed moderate disease on the right, the 
evidence does not show findings of ankle/brachial index of 0.7 or 
less and the results of the October 2009 examination show that 
the Veteran does not have trophic changes of his lower 
extremities.  He reported that he could walk no more than one-
half to one block without leg pains but the Board does not find 
this to be evidence of claudication on walking less than 100 
yards.  In short, the examination results show that the Veteran's 
lower peripheral vascular disease does not approximate the 
criteria for a rating higher than 20 percent disabling.  

The RO has awarded service connection for the lower extremity 
vascular disabilities, erectile dysfunction, peripheral 
neuropathy of all extremities, and retinopathy, all due to the 
Veteran's diabetes.  There is no evidence of any complications 
that would not be compensable if separately rated.  The evidence 
shows that the Veteran has not required one or two 
hospitalizations or twice a month visits to a diabetic care 
provider for episodes of ketoacidosis or hypoglycemic reactions 
at any time on appeal.  Hence, a rating higher than 40 percent 
under Diagnostic Code 7913 is not warranted for any time on 
appeal.  The first evidence that the Veteran's diabetes required 
regulation of activities is found in the October 2009 VA 
examination report and there is therefore no basis for assigning 
a rating higher than 20 percent prior to the date that the RO has 
assigned the 40 percent rating.  

The Veteran complained of neurological symptoms as documented in 
the March 26, 2004 VA examination report.  The Board finds this 
to provide a factual basis for ascertaining that the neurological 
disabilities of his extremities for which benefits were later 
established were present at this time.  Resolving reasonable 
doubt in favor of the Veteran the Board finds that ratings 
assigned for peripheral neurological manifestations of the 
Veteran's diabetes are warranted from the date of this 
examination.  

That the Veteran had diabetic retinopathy is documented as of the 
September 27, 2006 VA treatment notes.  Resolving reasonable 
doubt in favor of the Veteran, the Board finds that a rating for 
his diabetic retinopathy is warranted beginning at that time.  A 
rating higher than 10 percent is not warranted after that time, 
however, as there are no findings of incapacitating episodes and 
or corrected distance vision in one eye of 20/50 or worse.  

As to his erectile dysfunction, his report to the examiner during 
the October 2009 examination was that he had of complete loss of 
use of a creative organ two years earlier which is consistent 
with the date assigned by the RO for special monthly 
compensation.  

With regard to the vascular disability of the Veteran's lower 
extremities he had a left side ankle /brachial consistent with a 
20 percent evaluation as of December 23, 2003.  Thus, the Board 
finds that such rating must be assigned from that date.  There is 
no evidence indicating that he met the criteria for a compensable 
rating, or had diagnosed peripheral vascular disease of the right 
lower extremity prior to July 14, 2008 when his right side ankle 
/brachial index was found to be 0.9.  Hence, there is no basis 
for assigning a rating for his right lower extremity vascular 
disability prior to the date already assigned by the RO.  

In summary, the preponderance of evidence is against a finding 
that disability resulting from the Veteran's diabetes mellitus 
approximated the criteria for a schedular rating higher than 20 
percent any earlier than October 9, 2009 and against a finding 
that disability from his diabetes mellitus has ever approximated 
the criteria for a 60 percent schedular rating under Diagnostic 
Code 7913.  As to the disability ratings assigned for the other 
manifestations of his diabetes, the preponderance of the evidence 
shows that none of the manifestations of his diabetes warrant 
higher ratings than those assigned by the RO at least for the 
periods that the RO has assigned such ratings.  Hence, his appeal 
as to these matters must be denied.  The evidence, however, does 
show that a 10 percent disability rating must be assigned for his 
diabetic retinopathy effective September 27, 2006; 10 percent 
ratings for his left upper, right upper, left lower and right 
lower extremities peripheral neuropathy must be assigned from 
March 26, 2004, and the 20 percent rating for peripheral vascular 
disease of his left lower extremity must be assigned effective 
December 23, 2003.  To that extent his appeal is granted.  The 
evidence in this case is not so evenly balanced as to warrant 
application of the benefit-of-the-doubt rule with regard to any 
question other than those to which the Board has already 
expressly applied the rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  PTSD  

Service connection was established for PTSD in the December 2002 
rating decision.  A 10 percent rating was assigned effective 
April 15, 2002, the date of the Veteran's claim.  In a January 
2007 rating decision the RO changed that rating to 30 percent 
disabling.  In a November 2009 rating decision the RO increased 
the rating to 70 percent effective October 20, 2009, the date of 
a VA examination.  

A 100 percent rating for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for PTSD where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  Id.  

A 50 percent rating is assigned for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 30 percent rating is assigned for PTSD where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.  

That portion of VA's Schedule for Rating Disabilities that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV").  38 C.F.R. § 4.130 (2009). The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of the 
individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

In September 2002 the Veteran first underwent a VA compensation 
and pension examination with regard to his PTSD.  He was 
unemployed at the time and supported by odd jobs.  He denied 
feeling depressed at the time but indicated that he had 
previously been depressed.  He denied suicidal or homicidal 
ideation or past suicidal attempts, denied hallucinations, 
reported that he got a maximum of six hours sleep per night 
broken by wakening two or three times with nightmares.  He 
reported that he had been married for 32 years and had two 
children with whom he had good contact.  

Mental status examination found that the Veteran was cooperative 
with euthymic mood, flat affect, and spontaneous, coherent and 
relevant speech.  There were no signs of psychosis, no suicidal 
or homicidal ideation; he was alert and oriented times three and 
had fair insight and judgment.  The examiner assigned a GAF of 70 
and stated that the Veteran was functioning pretty well.  

This report is evidence against assigning a rating higher than 30 
percent for the Veteran's PTSD.  His symptoms do not approximate 
those listed for the 50 percent rating and the GAF score assigned 
indicates mild symptoms.  There is no evidence that his symptoms 
result in reduced reliability or productivity.  He had sleep 
impairment and a self reported history of some depression but 
disturbances of motivation or mood were not present.  Although he 
was supporting himself with odd jobs there is no evidence that 
his PTSD resulted in any occupational impairment.  His 
description of his relationship with his children and spouse 
tends to show that he suffered little social impairment at this 
time.  In short this evidence shows that the Veteran's PTSD did 
not approximate the criteria for a rating higher than the 30 
percent assigned by the RO.  

Between the September 2002 and September 2005 VA treatment notes 
do not provide any evidence that the Veteran's PTSD did not 
approximate the criteria for a rating higher than 30 percent 
disabling.  

A VA psychiatric consult note from September 2005 documents that 
the Veteran reported difficulty sleeping, that he was isolating 
from everyone and had no motivation.  The clinician found him to 
be alert and oriented times three, polite and cooperative.  His 
speech was slow and quiet, his affect was constricted, and his 
mood was depressed.  He had no suicidal or homicidal thoughts.  
Notes from October 2007 document that the Veteran was neatly 
groomed, appropriately dressed, pleasant and cooperative, with 
logical, coherent and goal directed speech.  These notes however 
also indicated that his mood was depressed.  He had no suicidal 
thoughts, plans, or intents.  

A July 2008 psychotherapy session notes that the Veteran was 
tense, anxious, alert, oriented times three, and communicative.  
His speech was coherent, logical, and goal-directed.  His mood 
was depressed but he denied suicidal or homicidal ideations.  He 
was able to maintain eye contact and was appropriately dressed.  

August 2008 psychiatric progress notes document that the Veteran 
had no suicidal or homicidal ideation, but his insight and 
judgment were described as fair.  Other notes from that month 
indicate that the Veteran suffered from depression, low 
motivation, and some past history of suicidal / homicidal 
ideation.  A similar finding as reported in July 2008 was 
reported in September 2008 with a GAF score of 51.  The diagnosis 
was PTSD, chronic, severe, combat type.

VA treatment records dated in June 2009 and August 2009 note 
subjective complaints of sleep problems.  Clinical evaluation 
noted that the Veteran presented as cooperative, alert, and 
oriented in all spheres.  He was dressed and groomed 
appropriately and had good eye contact.  He was pleasant and his 
mood was euthymic.  His affect was congruent with mood.  His 
insight and judgment appeared to be good and his fund of 
knowledge was average.  He denied any suicidal or homicidal 
ideation or presence of audio-visual hallucinations.  His speech 
was normal in volume, rate, and rhythm.  His PTSD was described 
as mild and he had GAF scores of 60 and 70.

During the June 2009 Board hearing, the Veteran and his spouse 
testified that he has memory difficulties.  Specifically, the 
Veteran testified that he gets lost while driving even though he 
knows where he is going.  June 2009 Board hearing transcript at 
16.  His spouse testified that the Veteran has memory problems 
and needs her to remind him of appointments and medication 
schedules.  Id. at 30.  She also reported that the Veteran tends 
to go for walks during thunderstorms.  Id. at 23.  C.S. 
characterized these walks as rituals that interfere with routine 
activities.  Id. at 33.  Additionally, the Veteran testified that 
he has panic attacks.  Id at 15.  

Taking this evidence from the September 9, 2005 treatment notes 
to the October 20, 2009 VA examination, the Board is left with 
the impression that the Veteran's PTSD approximated the criteria 
for a 50 percent rating over this time period.  There is evidence 
of impaired judgment during this time frame as well as isolation 
which tends to show that he had difficulty maintaining 
relationships.  More importantly, as of September 9, 2005 it is 
factually ascertainable that he had disturbances of motivation 
and mood.  Resolving reasonable doubt in his favor his PTSD 
resulted in reduced reliability and productivity due to these 
symptoms.  Hence, a 50 percent rating for PTSD is warranted from 
September 9, 2005 until October 20, 2009 because September 9, 
2005 is the first date of facts that support the 50 percent 
rating.  

That being said, the evidence prior to October 20, 2009 is 
against a finding that the Veteran's PTSD approximated the 
criteria for a 70 percent rating.  The evidence between September 
9, 2005 and October 20, 2009 does not show deficiencies in most 
areas and the symptoms characteristic of such deficiency are not 
shown, nor are analogous symptoms.  His disability picture is not 
one of near continuous panic or depression.  There is no evidence 
that he could not function independently, appropriately, and 
effectively.  There is no indication that he had periods of 
violence, neglect of personal appearance or hygiene, or 
difficulty in adapting to stressful symptoms.  He has never had 
speech deficits characteristic of those mentioned for the 50 
percent rating.  Although C.S. characterized his walks during 
thunderstorms as obsessional rituals which interfered with 
routine activities the Board does not agree.  First, the 
frequency of thunderstorms is such that it could not be said that 
walks during thunderstorms caused any true interference with 
routine activities  Second, there is no evidence explaining how 
his walks during thunderstorms interfered with routine 
activities.  Third, during the October 2009 examination there is 
no mention of any interference with routine activities from 
taking walks during thunderstorms, which tends to show that 
C.S.'s characterization is unfounded.  Merely pointing to a 
behavior that is somewhat out of the norm and stating that the 
behavior interferes with routine activities, without more, is 
insufficient to base a rating assignment.  There must be some 
evidence that the behavior actually does interfere with routine 
activities and that such interference actually causes 
occupational and social impairment.  In short, his symptomatology 
did not approach that indicated in the criteria for a 70 percent 
rating.  

On October 20, 2009, the Veteran underwent another VA examination 
for his PTSD.  The Veteran reported that he felt depressed, 
restless, paced the floor, tended to isolate himself with minimal 
contact with friends and family, did not care about his health 
and personal hygiene, and was not sleeping well, had a poor 
energy and motivation level.  He provided a history of one 
attempted suicide.  He also reported that he has had no alcohol 
or substance use.

He reported that he has been married for 39 years, has two 
children, a good relationship with his spouse, does not see his 
children as often as he would like, and prefers peace and quiet.

The examiner found the Veteran to have a clean appearance, 
unremarkable speech, psychomotor activity, thought process and 
content, and he was cooperative with the examiner.  He did not 
suffer from delusions or hallucinations; his attention was intact 
and he was oriented to person, time, and place.  He had the 
judgment to understand the outcome of behavior and the insight to 
understand that he had a problem.  As to sleep impairment he 
reported that he had nightmares and did not sleep well at night.  
There had been no inappropriate behavior.  

He reported that he did have obsessive / ritualistic behavior 
which the examiner described as the Veteran being very 
preoccupied with the fact that he had a missing link in history 
as he did not know how he eventually got back from Vietnam.  His 
loss of information has put his life on hold and he was finding 
it very difficult to move on.  He reported that he had made 
several attempts to get the information from the RO but the lack 
of any response was making his situation worse and causing him 
severe frustration and depression.  

The examiner stated that the Veteran had panic attacks in his 
sleep 2 or 3 times a week.  These were described as waking up 
abruptly confused and disoriented with the feeling that he was 
back in combat.  He reported that sometimes he woke up in a panic 
mode and apparently had a problem being around people.  

Neither homicidal nor suicidal thoughts were present.  He had 
good impulse control, no episodes of violence, and no problem 
with the activities of daily living.  He reported that he did not 
have the ability to maintain personal hygeine explaining this as 
a loss of interest in taking care of his personal hygiene.  

Recent and immediate memory were normal and remote memory was 
mildly impaired.  The Veteran reported markedly diminished 
interest or participation in significant activities, difficulty 
with sleep and concentration, and an exaggerated startle 
response.  The examiner indicated that his symptoms were severe 
with no significant remissions or capacity for adjustment during 
the remission.  The examiner noted that the Veteran's symptoms 
were worse since he stopped working in March 2009.  The examiner 
seems to have summed up the Veteran's symptoms by listing 
depressed mood, poor sleep, panic attacks, and obsessions with 
getting his records of transfer from a Vietnam hospital to Japan 
and back home.  His GAF score was 45.

The Veteran reported that he was not currently working but not 
retired and had not worked for less than one year.  He reported 
that he had been self-employed in heating but had forgotten to 
turn off the gas on a job and nicked a gas line accidently 
resulting in the police and other officials responding.  This he 
viewed as an inability to concentrate and led to his cessation of 
work.  

Neither this evidence, nor any other evidence of record shows 
that the Veteran's PTSD approximates the criteria for a 100 
percent rating.  There is no evidence of any of the 
representative symptoms other than his report regarding personal 
hygiene.  His report of not having interest in maintaining 
personal hygiene, taken with his other reports, does not fit into 
a finding that he has an intermittent or greater inability to 
perform activities of daily living including maintenance of 
minimal personal hygiene.  While the GAF score of 45 indicates 
serious impairment, there is no evidence that the Veteran's PTSD 
results in total occupational and social impairment.  

Of note, the Board has considered the Veteran's report that he 
stopped working because he nicked a gas line, an accident he 
attributes to his PTSD.  The Veteran has a combined disability 
rating of 100 percent effective since October 20, 2009.  The 
Board does not find his report of this accident to constitute a 
claim for a total rating based on individual unemployability for 
any period as it is evidence only of why he stopped one line of 
work.  It is not an indication that he is unable to obtain and 
follow any substantially gainful occupation as the result of any 
or all of his service connected disabilities.  

The Veteran has argued that he is entitled to a higher rating for 
his PTSD.  He is competent to report that which he can experience 
or observe.  However, as a layperson lacking in medical training 
and expertise, he cannot provide a competent medical opinion 
regarding the severity of his PTSD including clinical evaluation 
of social and occupational impairment.  Thus, his views are 
outweighed by the detailed opinions provided by the medical 
professionals who discussed the Veteran's PTSD and provided the 
relevant clinical testing to rate the claim.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

In summary, the evidence of record shows that disability from the 
Veteran's PTSD met the criteria for a 50 percent rating for the 
period from September 9, 2005 to October 20, 2009.  The 
preponderance of the evidence is against assigning any ratings 
higher than those assigned by the RO for any other period of time 
on appeal.  The rating schedule Other than allowing for the 
assignment of the 50 percent rating as just described the 
evidence is not so evenly balanced as to apply the benefit-of-
the-doubt rule as to this issue.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


C.  Pes planus  

Service connection was established for bilateral pes planus in a 
May 1968 rating decision.  A 30 percent evaluation has been in 
place since January 1975.  

Pes planus is evaluated under the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under those criteria a 30 percent 
rating is assigned for severe bilateral flatfoot, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  Id.  A 50 percent rating is assigned for pronounced 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo-achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.  

In evaluating disability of the musculoskeletal system the Board 
must also consider any additional functional loss caused by such 
factors as absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, deformity, 
adhesions, defective innervation, other pathology, or pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking motion of the affected part.  
38 C.F.R. § 4.40.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal callosity 
or the like.  Id.  These are referred to as the "Deluca 
factors" from the case DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

During the September 2002 examination the Veteran's feet were 
examined.  He reported that he suffered from chronic pain in both 
feet, especially during activities and that he could not walk 
more than one-half mile or climb more than one flight of stairs 
at a stretch.  He reported that he had been wearing arch supports 
in both shoes and had been following up with a foot doctor for 
superficial debridement of keratomas of his feet.  He denied any 
recent injuries and reported that he had no infection or 
bleeding.  

Physical examination found low arched feet with minimal bunion 
deformities of both great toes with minimal flexion deformities 
of most of the other toes.  There were residual surgical scars 
present over both feet between the second and third metatarsal 
bones.  The scars were healthy, with no local tenderness and no 
keloid changes.  Plantar calluses were present over the tip of 
the right third toe and the right sub first metatarsal and over 
the right sub third metatarsal area.  There was no evidence of 
secondary infection or bleeding.  There was no swelling or 
tenderness of the small joints of the feet and movement of the 
joints was normal.  He was able to ambulate fairly well without 
aid.  X-rays showed small calcaneal spur on the left side and 
bilateral post operative changes at the second and fifth toes.  
He was diagnosed with bilateral pes planus, bilateral plantar 
calluses.  

During the Board hearing, the Veteran's spouse testified that VA 
has prescribed arch supports for the Veteran but that his feet 
are getting worse.  June 2009 Board hearing transcript at 37.  

In October 2009, the Veteran underwent another VA examination of 
his feet.  He reported that he has daily pain of both feet, but 
more on the right with the pain mostly over the calluses of the 
right foot at the ball of the big toe and the tip of the third 
toe.  He denied injuries, infections, and cellulitis and reported 
that he had not had any foot surgery.  The examiner noted VA 
podiatry treatment notes from May 2009 documenting that the 
Veteran had multiple tyloma and pronatory foot type.  Orthotics 
were evaluated and demonstrated good support and control.  The 
Veteran does not use any other splints or braces and has no 
restrictions in his daily routine activities.  He reported that 
the pain increases with prolonged standing of more than twenty 
minutes and prolonged walking of more than one-half to one block.  
He reported that he used a cane off and on but mostly for his 
back as well as his feet problems.  He reported that he did not 
wear special shoes and had not had any major incapacitating 
episodes or flare ups.  

Physical examination revealed minimal vague tenderness present 
over both soles, more so over the calluses of the right foot.  
Calluses were present on the plantar aspect of both feet, more on 
the right and especially on the ball of the big toe and the tip 
of the right third toes.  Small callus was present of the distal 
part of the plantar aspect of the left foot.  There was minimal 
tenderness present on the calluses over the right foot.  No 
secondary infection was present.  

There was no extreme tenderness of the plantar surfaces of the 
feet, no marked inward displacement, marked pronation, severe 
pain or spasms of the tendo-achilles on manipulation, or 
tenderness of the tendo- Achilles.  The Veteran had no swelling, 
tenderness, redness, or warmness of either foot.  He was able to 
walk with or without a cane, but had minimal limping of his right 
lower leg secondary to right foot pain as well as back pain.  He 
was wearing orthotics in both shoes but not special shoes.  

None of the criteria listed for the 50 percent rating were 
present on any examination.  Nor do the treatment records 
indicate that any of the criteria for the 50 percent rating have 
been present.  The Board has considered the Veteran's spouse's 
testimony that his feet had gotten worse as evidenced by his need 
of arch supports.  June 2009 Board hearing transcript at 37.  
Similarly the Board has considered the Veteran's testimony 
regarding the disability of his feet that he had a little pain in 
his arches and problems with calluses.  Id. at 39.  This 
testimony however is not evidence that the disability of his feet 
approximates the criteria for a rating higher than the 30 percent 
already assigned.  

Of note is that the examination reports specifically addressed 
the applicable DeLuca factors.  Even taking into consideration 
the Veteran's reported pain the criteria for the 50 percent 
rating is not approximated.  Indeed, his descriptions of his 
disability and the findings from the examination reports at most 
reflect approximation of the criteria for a 30 percent rating.  

The Veteran has argued that he is entitled a higher rating for 
his pes planus.  He is competent to report that which he can 
experience or observe.  However, as a layperson lacking in 
medical training and expertise, he cannot provide a competent 
medical opinion regarding the severity of his pes planus 
including clinical evaluation and testing.  Thus, his views are 
outweighed by the detailed opinions provided by the medical 
professionals who discussed the Veteran's pes planus and provided 
the relevant clinical testing to rate the claim.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

All evidence of record indicates that the Veteran's pes planus 
does not result in disability that approximates a rating higher 
than is already assigned.  The evidence shows that he no marked 
pronation, marked inward displacement, or problems with the 
tendo-achilles, and has only minimal pain.  Hence, his appeal as 
to this issue must be denied.  There is no reasonable doubt to be 
resolved in this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court of Appeals 
for Veterans Claims (Veterans Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Veterans Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, either the RO or the Board must determine whether 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability picture 
includes other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 116.  
If this is the case, then the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of an 
extraschedular rating.  Id.

In the instant case the schedular criteria reasonably describe 
both the symptoms and disability level as to all manifestations 
of his service connected conditions, including those 
manifestations that are associated with his diabetes.  There is 
no evidence of record of symptoms or of a disability level that 
is left unaddressed by the rather comprehensive nature of the 
respective criteria.  As the first step of the Thun analysis is 
not satisfied in a manner favorable to the Veteran's claims, 
referral for extraschedular consideration is not warranted.  

TDIU

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The record shows that 
the Veteran is in receipt of a 100 percent disability rating, 
effective October 20, 2009.  Prior to that time, he was 
unemployed.  However, the medical evidence of record does not 
show that he was unemployable solely due to his service connected 
disabilities.  Therefore, any inferred TDIU claim is inapplicable 
in this case.




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in May 2002, February 2004, August 2005, 
March 2006, October 2006, March 2007, May 2007, April 2008, and 
August 2009.  These letters, taken together, provided the Veteran 
with notice as to what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

Not all of the notice was provided prior to the initial 
adjudication of his claims by the RO.  Although the notice was 
late as to some matters, since VA provided the Veteran with 
notice he has had a meaningful opportunity to participate in the 
processing of his claim.  The RO readjudicated his claims by 
issuance of a supplemental statement of the case in November 
2009.  These facts indicate to the Board that the defect in the 
timing of the notice has been cured.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  There is no indication 
that the Veteran has been prejudiced by any defect in the notice 
and there is thus no reason to delay adjudication of this appeal 
to provide additional notice.  See generally, Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records, and service 
treatment records are associated with the claims file.  Adequate 
VA examinations with regard to the Veteran's diabetes and related 
manifestations were afforded the Veteran in September 2002, March 
2004 (eye and neurological examinations), April 2007 (eye 
examination), May 2007 (neurological and vascular), October 2007 
(neurological examination), and October 2009; with regard to his 
PTSD in September 2002 and in October 2009; and with regard to 
his pes planus in September 2002 and October 2009.  

In August 2009 the Board remanded the matter so that VA could 
provide the Veteran additional VCAA notice, obtain recent VA 
treatment records, and afford the Veteran VA examinations.  Those 
requested actions were accomplished.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A disability rating of 10 percent, but no higher, is granted for 
peripheral neuropathy of the left lower extremity for the period 
from March 26, 2004 to January 30, 2007, subject to the laws and 
regulations controlling the disbursement of monetary benefits.  

A disability rating of 10 percent, but no higher, is granted for 
peripheral neuropathy of the right lower extremity for the period 
from March 26, 2004 to January 30, 2007, subject to the laws and 
regulations controlling the disbursement of monetary benefits.  

A disability rating of 10 percent, but no higher, is granted for 
peripheral neuropathy of the left upper extremity for the period 
from March 26, 2004 to January 30, 2007, subject to the laws and 
regulations controlling the disbursement of monetary benefits.  

A disability rating of 10 percent, but no higher, is granted for 
peripheral neuropathy of the right upper extremity for the period 
from March 26, 2004 to January 30, 2007, subject to the laws and 
regulations controlling the disbursement of monetary benefits.  

A disability rating of 10 percent, but no higher, is granted for 
diabetic retinopathy for the period from September 27, 2006 to 
January 30, 2007, subject to the laws and regulations controlling 
the disbursement of monetary benefits.  

A disability rating of 20 percent, but no higher, is granted for 
left lower extremity vascular disease for the period from 
September 27, 2006 to January 30, 2007, subject to the laws and 
regulations controlling the disbursement of monetary benefits.  

A disability rating of 50 percent, but no higher, is granted for 
disability due to PTSD for the period from September 9, 2005 to 
October 20, 2009, subject to the laws and regulations controlling 
the disbursement of monetary benefits.  


The appeal is denied as to all other matters.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


